Citation Nr: 0400066	
Decision Date: 01/05/04    Archive Date: 01/21/04

DOCKET NO.  01-03 714A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for deviated septum, claimed as residual of broken 
nose.

2.  Whether new and material evidence has been submitted to 
re-open the veteran's claim for entitlement to service 
connection for myopia.

3.  Whether new and material evidence has been submitted to 
re-open the veteran's claim for entitlement to service 
connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James Ringle, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1951 to February 
1954.  This appeal comes before the Board of Veterans' 
Appeals (Board) from an August 2000 rating decision of the 
Department of Veterans Affairs (VA), Denver, Colorado 
regional office (RO).  The claims folder was subsequently 
transferred to the St. Petersburg, Florida regional office. 

The Board notes that the RO has adjudicated the veteran's 
claim for service connection for deviated septum, claimed as 
residual of broken nose, as two separate issues: entitlement 
to service connection for nose fracture, and entitlement to 
service connection for deviated septum.  However, the Board 
points to the original rating decision dated July 1954, 
issued by the Albuquerque, New Mexico regional office which 
categorized the veteran's claim as a single disability.  The 
Board has done likewise.

The Board also notes that the veteran submitted a claim 
relying on the assertion  that the Board exercised Clear and 
Unmistakable Error (CUE) in denying his claim for service 
connection for deviated septum in April 2001.  That claim was 
denied by the RO in a rating decision dated July 2002.  The 
veteran has not perfected a timely appeal with regards to 
this matter and it will not be considered on appellate 
review. 

This appeal is REMANDED, in part, via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  A July 1954 rating decision denied service connection for 
a broken nose; the basis for the denial was that there was no 
acquired disability incurred due to service; the veteran did 
not perfect a timely appeal of the decision.  

2.  The evidence received since the July 1954 rating decision 
is cumulative of evidence of record considered in that 
decision; it does not bear directly and substantially upon 
the specific matters under consideration; and it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims.


CONCLUSION OF LAW

The July 1954 rating action by the Albuquerque, New Mexico 
regional office is final; the veteran has not submitted new 
and material evidence since the July 1954 rating decision 
denying his claim of entitlement to service connection for 
deviated septum, claimed as residual of broken nose, and thus 
the claim is not reopened.  38 U.S.C. § 709 (1952); Veterans 
Regulation No. 2(a), Part II, Par. III; Department of 
Veterans Affairs Regulation 1008; currently 38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.302, 
20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  The veteran was notified in the January 
2001 statement of the case (SOC), and the July 2002 
supplemental statement of the case (SSOC) of the laws and 
regulations governing his claim.  This was sufficient for 
notification of the information and evidence necessary to 
substantiate the claim, and the veteran has been adequately 
informed as to the type of evidence that would help 
substantiate his claim.

A May 2001 letter informed the appellant of what information 
and evidence needed to be supplied, and what VA would do to 
assist in obtaining pertinent evidence.  It informed him that 
VA would assist in obtaining identified records, but that it 
was the veteran's duty to give enough information to obtain 
the additional records and to make sure the records were 
received by VA.  The veteran was also notified of what 
evidence he must obtain to successfully prosecute his claim, 
what evidence VA had obtained and that VA had assisted him in 
attempting to obtain evidence that he had identified as 
relevant to his claim.  The veteran subsequently submitted a 
variety of private medical documents.  The veteran has not 
identified any additional evidence to be obtained.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in DAV.  The court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
In the Veterans Benefits Act of 2003, Congress reinstated 
VA's authority to make decisions on all claims without 
waiting one year.  Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §  ____) 

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claims 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  

A July 1954 rating decision by the RO, inter alia, denied 
service connection for deviated septum, claimed as residual 
of broken nose.  The basis for the denial was that no 
acquired disorder was incurred by the veteran during his 
period of active service.  The veteran was notified of the 
RO's decision in July of 1954.  The veteran never filed a 
notice of disagreement.  Thus, he did not perfect his appeal 
within one year of the notification letter and the decision 
became final.  Formerly 38 U.S.C. § 709 (1952); Veterans 
Regulation No. 2(a), Part II, Par. III, Department of 
Veterans Affairs Regulation 1008; currently 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104, 20.302 (2003).

Consequently, because the July 1954 decision is final, the 
veteran's current claim of entitlement to service connection 
for deviated septum, claimed as residual of broken nose may 
be considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
See 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156; 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The regulation regarding new and material evidence was 
amended.  38 C.F.R. § 3.156(a) (2003).  This amendment 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  The veteran's request 
to reopen his claims of entitlement to service connection was 
filed prior to that date, in March 2000.  Therefore, the 
amended regulation does not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.  

The basis for the denial of the veteran's claim in 1954 was 
that there was no evidence of incurrence of an acquired 
disability during a period of qualifying service.  In order 
to reopen his claim, the veteran would have to submit 
evidence suggesting incurrence of an acquired disability 
during such a period of qualifying service.  

The private medical evidence received since July 1954 in the 
form of continuing treatment reports shows complaints of or 
treatment for various maladies unrelated to the veteran's 
claim presently before the Board.  No relevant medical 
evidence has been submitted by the veteran, nor has any nexus 
between the current complaints and his qualifying periods of 
service been shown.  Similarly, the veteran's own written 
statements in support of his claim to reopen are essentially 
cumulative of evidence of record in 1954.  The records 
establish that the septum is deviated but this was known in 
1954.  A July 2001 report noting the veteran's treatment for 
sinus problems remarked that "It is my understanding that he 
has a previous nasal injury from his military service" and 
the altered nasal anatomy could be partially responsible for 
his sinus maladies.  The Court has held that bare 
transcription of lay history unenhanced by any additional 
medical comment by the examiner, is not competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  In this 
case, the reference to nasal trauma is clearly history 
reported to the examiner and the only enhancement is the 
implication of that trauma to current sinus pathology.  This 
is not competent evidence that the trauma itself is service 
related and, therefore, not material to the matter at hand.  

Since the evidence received since the July 1954 rating 
decision is cumulative of evidence of record considered in 
that decision, it does not bear directly and substantially 
upon the specific matters under consideration, and it is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim, the veteran's attempt to 
reopen his claim for service connection for deviated septum, 
claimed as residual of broken nose must fail.


ORDER

New and material evidence not having been submitted to reopen 
the veteran's claim for entitlement to service connection for 
deviated septum, claimed as residual of broken nose, the 
benefit is denied.


REMAND

The veteran's filing of a notice of disagreement received 
April 2003 with respect to the RO's rating decision dated 
July 2002 regarding the veteran's attempt to submit new and 
material evidence in order to reopen claims for service 
connection for sinusitis and myopia was timely.  However, the 
RO has yet to issue a statement of the case on the underlying 
claims, and to give the veteran an opportunity to perfect his 
appeal of these claims, if he so wishes.  Therefore, the 
claims must be REMANDED at this time, per Manlincon v. West, 
12 Vet. App. 238 (1999), for that action.  See 38 U.S.C.A. § 
7105(a) (West 2002) (Appellate review will be initiated by an 
NOD and completed by a Substantive Appeal after a statement 
of the case is furnished.); 38 C.F.R. §§ 20.200, 20.201 
(2003).

Accordingly, the issue of whether or not new and material 
evidence has been submitted sufficient to reopen claims for 
service connection for myopia and sinusitis is remanded for 
the following additional action/development:

1.  The RO should issue a statement 
of the case with respect to the 
issues of service connection for 
myopia and sinusitis.  The veteran 
should be advised that he may 
perfect his appeal of these issues 
by filing a Substantive Appeal 
within 60 days of the issuance of 
the statement of the case, see 38 
C.F.R. § 20.302(b) (2003), or 
alternatively, within the time 
proscribed by law to perfect an 
appeal to the Board.

2.  If an appeal is perfected with 
regard to the aforementioned 
issues, those issues should then be 
certified for the Board's appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



